             Case 4:19-cr-00254 Document 53 Filed on 06/08/20 in TXSD Page 1 of 2
                                                                                             United States District Court
PS 42                                                                                          Southern District of Texas

                                                                                                  ENTERED
                                    United States District Court                                  June 08, 2020
                                         Southern District of Texas                            David J. Bradley, Clerk

             United States of America                '
                                                     '
                         vs.                         '
                                                     '
               Afzal Arsalan Rehman                  '   Case No. 4:19CR00254-001


                  REQUEST TO MODIFY CONDITIONS OF RELEASE
On April 16, 2019, Afzal Arsalan Rehman appeared before U.S. Magistrate Judge Peter Bray in Houston,
Texas, for an initial appearance and was remanded to custody pending a detention hearing.

On April 22, 2019, the defendant appeared before Judge Bray for a detention hearing and was ordered detained
pending trial.

On April 10, 2020, defense filed an opposed motion for pretrial release based on compassionate grounds related
to the Covid-19 pandemic. The Court granted the motion and included home incarceration with electronic
monitoring as a condition of release.

On April 13, 2020, the Court granted a government’s motion to include the following additional conditions of
release: no contact with the victim, her family, or coworkers, surrender any and all passports, not possess a
firearm.

The probation office respectfully requests the following conditions of release be added. These conditions are
generally included in all pretrial release cases:

       Any change in the defendant’s residence must be pre-approved by the U.S. Probation Office.

       Pretrial Services Supervision in the Southern District of Texas – Houston Division

       Obtain no passport.

       Travel restricted to Harris County. Outside travel to be pre-approved by the U.S. Probation Office.

       Refrain from excessive use of alcohol.

       Refrain from use or unlawful possession of a narcotic drug or other controlled substance unless
        prescribed by a licensed medical practitioner.

       Report Contact with Law Enforcement.

       The defendant must not violate any federal, state or local law while on release.

U.S. Probation contacted Assistant U.S. Attorney Sherri Zack, and defense counsel Chris Goldsmith and they
do not oppose this modification.
               Case 4:19-cr-00254 Document 53 Filed on 06/08/20 in TXSD Page 2 of 2
X The above modification of conditions of release is ordered.                                       .
  The above modification of conditions of release is not ordered.



                                                                                     June 8, 2020
Vanessa D. Gilmore, United States District Judge                              Date



________________________________________________               04/16/2020
                                                              ___________________________
Submitted by: J. Andrew Adame, Sr. U.S. Probation Officer     Date


________________________________________________                04/16/2020
                                                              ___________________________
Reginald C. Hollins, Supervisory U.S. Probation Officer       Date
